DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to an air fryer, classified in A47J 37/0641. 
II. Claims 17-20, drawn to a method, classified in A47J 37/0611.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, Invention as claimed in claim 1 can be practice by another and materially different apparatus that does not require a first support extending from at least one of the first plate and the second plate, nor a disposing including disposing the first support of the fryer basket accessory in a first cutout of the air fryer basket as claimed in claim 17. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney Daniel Jacob Gross on 8/26/2022 a provisional election was made without traverse to prosecute the invention of Group I (claims 1-16).  Affirmation of this election must be made by applicant in replying to this Office action.  Group II (claims 17-20) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (U.S. Pub. No. 2010/0199858 A1).
Regarding claim 1, Chang discloses an air fryer (conventional muffin maker 200, Chang fig.2a), comprising: 
an air fryer basket (basket unit includes 230, 212 and 214; Chang fig.2a); and 
an air fryer basket accessory (main body 220, Chang fig.2a) that comprises: 
a first plate (upper shell 222, Chang fig.2a) configured to be supported by the air fryer basket; and 
a second plate (lower shell 226, Chang fig.2a) rotatably connected to the first plate (lower shell 226 rotatably connected to the upper shell 222, Chang fig.2a), the second plate configured to be supported by the air fryer basket (lower shell 226 configured to be supported by basket unit includes 230, 212 and 214; as shown in Chang fig.2a).

Regarding claim 2, Chang discloses the apparatus as set forth above, Chang also discloses:
wherein the air fryer basket accessory (main body 220, Chang fig.2a) further comprises a first support (first support, as shown in Chang annotated fig.2g below) extending from at least one of the first plate and the second plate (first support extending from the upper shell 222 and lower shell 226, Chang annotated fig.2g) [it is noted that the limitation “at least one of the first plate and the second plate” are in alternative form; therefore, only one of these features was given patentable weight during examination], 

    PNG
    media_image1.png
    760
    726
    media_image1.png
    Greyscale

the first support being configured to be supported by the air fryer basket (as shown in Chang figs.2a and 2g, first support being configured to be supported by basket unit includes 230, 212 and 214).

Regarding claim 3, Chang discloses the apparatus as set forth above, Chang also discloses:
wherein the air fryer basket (basket unit includes 230, 212 and 214; Chang fig.2a) includes a first cutout (first cutout, Chang annotated fig.2b below), and 
the first support (first support, see Chang annotated fig.2g in the rejection of claim 2 above) of the air fryer basket accessory (main body 220, Chang fig.2a) is supported by the first cutout (first cutout, Chang annotated fig.2b below) of the air fryer basket (basket unit includes 230, 212 and 214; Chang fig.2a) [as shown in Chang fig.2a, the first support is supported by the first cutout of the basket unit].

    PNG
    media_image2.png
    649
    648
    media_image2.png
    Greyscale


Regarding claim 4, Chang discloses the apparatus as set forth above, Chang also discloses:
wherein the air fryer basket accessory (main body 220, Chang fig.2a) further comprises a second support (second support, Chang annotated fig.2c below) extending from at least one of the first plate and the second plate (second support extending from at least one of the upper shell 222 and the lower shell 226, Chang annotated fig.2c below), 
the second support (second support, Chang annotated fig.2c below) being configured to be supported by the air fryer basket (as shown in Chang annotated fig.2c below second support is supported by the basket unit includes 230, 212, 214), and the first support and the second support extend along a same linear axis (the first support and the second support extend along a same linear axis, as shown in Chang annotated fig.2c below).

    PNG
    media_image3.png
    503
    642
    media_image3.png
    Greyscale


Regarding claim 5, Chang discloses the apparatus as set forth above, Chang also discloses:
wherein the air fryer basket (basket unit includes 230, 212, 214; Chang fig.2a) includes a second cutout (second cutout, as shown in Chang annotated fig.2h below), and 
the second support (second support, see Chang annotated fig.2c in the rejection of claim 4 above) of the air fryer basket accessory (main body 220, Chang fig.2a) is supported by the second cutout (second cutout, as shown in Chang annotated fig.2h below) of the air fryer basket (basket unit includes 230, 212 and 214; Chang fig.2a) [the second support of the main body 220 is supported by the second cutout of the basket unit, as shown in Chang annotated fig.2c in the rejection of claim 4 above and as shown in Chang annotated fig.2h below].

    PNG
    media_image4.png
    707
    748
    media_image4.png
    Greyscale


Regarding claim 6, Chang discloses the apparatus as set forth above, Chang also discloses:
wherein the air fryer basket accessory (main body 220, Chang fig.2a) is rotatable about the linear axis by rotating the first support in the first cutout (main body 220 is rotatable about the linear axis by rotating the first support in the first cutout; as shown in Chang fig.2a, and annotated fig.2c in the rejection of claim 4).

Regarding claim 7, Chang discloses the apparatus as set forth above, Chang also discloses:
wherein the first support (first support, Chang annotated fig.2g below) includes: 
a first extension (first extension, Chang annotated fig.2g below) extending from the first plate (first extension extending from upper shell 222, Chang annotated fig.2g below); and 
a second extension (second extension, Chang annotated fig.2g below) extending from the second plate (second extension extending from lower shell 226, Chang annotated fig.2g below).

    PNG
    media_image5.png
    760
    726
    media_image5.png
    Greyscale


Regarding claim 8, Chang discloses the apparatus as set forth above, Chang also discloses:
wherein the air fryer basket accessary (main body 220, Chang fig.2a) comprises a handle (handle 242, Chang fig.2a) configured to be fixed to the first extension of the first support (as shown in Chang annotated fig.2g in the rejection of claim 7, handle 242 is fixed to the first extension of first support).

Regarding claim 10, Chang discloses the apparatus as set forth above, Chang also discloses wherein the air fryer basket accessory (main body 220, Chang fig.2a) includes first and second configurations (main body 220 includes the first and second configurations as detailed below), 
in the first configuration, the second plate is located below the first plate (in the first configuration, the lower shell 226 is located below the upper shell 222, as shown in Chang fig.2a), and 
in the second configuration, the first plate is located below the second plate (in the second configuration, the upper shell 222 is located below the lower shell 226 because the main body 220 is rotatable), 
the handle (handle 242; Chang figs.2a, 2h) is fixed to the first extension and is not fixed to the second extension (as shown in Chang annotated fig.2h in the rejection of claim 7 above, handle 242 is fixed to the first extension and is not fixed to the second extension), such that the air fryer basket accessory in the first configuration is opened by the first plate being rotated to the second plate (as shown in Chang fig.2h, the main body 220 in the first configuration is opened by the upper shell 222 being rotated to lower shell 226), and such that the air fryer basket accessory in the second configuration is not opened (in the second figuration, the upper shell 222 is located below the lower shell 226, the main body 220 is not opened).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Pub. No. 2010/0199858 A1) in view of Lu (Pub. No. U.S. 2020/0113380 A1).
Regarding claim 9, Chang discloses the apparatus as set forth above, but does not disclose
wherein the handle is removable from the first extension of the first support.
Lu teaches an air fryer (Lu fig.1)
wherein the handle (handle 30, Lu fig.1) is removable from the first extension (first extension, Lu annotated fig.1 below) of the first support (first support, Lu annotated fig.1 below) [handle 30 is removable as shown in Lu fig.4].

    PNG
    media_image6.png
    490
    731
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Chang handle with the Lu handle, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of having the handle to control the rotatability of the waffle iron; additionally, the removable handle as taught by Lu would help the cleaning process easier and make the waffle iron compact. 

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Pub. No. 2010/0199858 A1) in view of Zhan et al. (U.S. 2016/0213197 A1).
Regarding claim 11, Chang discloses the apparatus as set forth above, Chang also discloses further comprising a locking structure (locking structure, Chang annotated fig.2h below), the locking structure (locking structure, Chang annotated fig.2h below) includes: 
an accommodation space (accommodation space, Chang annotated fig.2h below) configured to accommodate the first support of the air fryer basket (accommodation space configured to accommodate the first support of the basket unit, Chang fig.2a); and 
a first gap including a first width (first gap including first width, Chang annotated fig.2h below), 
the first extension includes a part that is smaller than the first width of the first gap such that the first extension is allowed to go through the first gap from the accommodation space toward outside of the accommodation space (as shown in Chang annotated fig.2g in the rejection of claim 7, body of the first extension must be smaller than the first width of the first gap as shown in Chang annotated fig.2h below, so that the first extension is allowed to go through the first gap from the accommodation space toward outside of the accommodation space, as shown in Chang fig.2a), and 

    PNG
    media_image7.png
    728
    1071
    media_image7.png
    Greyscale

Chang does not disclose:
the second extension includes a part that is larger than the first width of the first gap such that the second extension is not allowed to go through the first gap from the accommodation space toward the outside of the accommodation space.
Zhan discloses a similar waffle maker comprising a locking structure (locking structure, Zhan annotated fig.1 below), the locking structure (locking structure, Zhan annotated fig.1 below) includes: 
an accommodation space (accommodation space, Zhan annotated fig.1 below) configured to accommodate the first support (accommodation space configured to accommodate the first support, Zhan annotated fig.1 below); and 
a first gap including a first width (first gap including a first width, Zhan annotated fig.1 below), 
the first extension includes a part that is smaller than the first width of the first gap such that the first extension is allowed to go through the first gap from the accommodation space toward outside of the accommodation space (the first extension includes a part that is smaller than the first width of the first gap such that the first extension is allowed to go through the first gap from the accommodation space toward outside of the accommodation space, as shown in Zhan annotated fig.1 below), and 
the second extension includes a part that is larger than the first width of the first gap such that the second extension is not allowed to go through the first gap from the accommodation space toward the outside of the accommodation space (the second extension includes a part that is larger than the first width of the first gap such that the second extension is not allowed to go through the first gap from the accommodation space toward the outside of the accommodation space, as shown in Zhan annotated fig.1 below).

    PNG
    media_image8.png
    812
    813
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Chang locking structure with the Zhan locking structure, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of having a locking structure in order to support and hold the upper shell and the lower shell of the cooking apparatus. MPEP 2143 I (B).  

Regarding claim 12, Chang in view of Zhan teaches the apparatus as set forth above, Chang also discloses
wherein the locking structure includes at least one projection that forms the first gap of the locking structure (projection that forms the first gap of the locking structure as shown in Change annotated fig.2h below).

    PNG
    media_image9.png
    720
    1071
    media_image9.png
    Greyscale


Regarding claim 13, Chang in view of Zhan teaches the apparatus as set forth above, Chang also discloses
wherein the locking structure is fixed to the air fryer basket (locking structure is fixed to the basket unit includes 230, 212, 214; as shown in Chang fig.2a).

Regarding claim 14, Chang in view of Zhan teaches the apparatus as set forth above, Zhan also teaches
wherein the locking structure includes a second gap (second gap, as shown in Zhan annotated fig.1 below), 
the first gap is located between the accommodation space and the second gap (as shown in Zhan annotated fig.1 below, the first gap is located between the accommodation space and the second gap), and 
the second gap includes a second width larger than the first width of the first gap (as shown in Zhan annotated fig.1 below, the second gap includes a second width larger than the first width of the first gap).

    PNG
    media_image10.png
    812
    813
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Chang locking structure with the Zhan locking structure, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of having a locking structure in order to support and hold the upper shell and the lower shell of the cooking apparatus. MPEP 2143 I (B).  

Regarding claim 15, Chang in view of Zhan teaches the apparatus as set forth above, Zhan also teaches
wherein the second extension (second extension, Zhan annotated fig.1 below) is provided with a first recess (first recess, Zhan annotated fig.1 below), 
the part of the first extension (part of the first extension, Zhan annotated fig.1 below) is disposed in the first recess of the second extension (as shown in Zhan annotated fig.1 below, part of the first extension is disposed in the first recess of the second extension), and 
the first recess (first recess, Zhan annotated fig.1 below) includes a width smaller than the first width of the first gap (as shown in Zhan annotated fig.1 below, the first recess includes a width smaller than the first width of the first gap).

    PNG
    media_image11.png
    812
    813
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Chang locking structure with the Zhan locking structure, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of having a locking structure in order to support and hold the upper shell and the lower shell of the cooking apparatus. MPEP 2143 I (B).  

Regarding claim 16, Chang in view of Zhan teaches the apparatus as set forth above, Zhan also teaches
wherein the second extension is provided with a second recess (second extension is provided with a second recess, see Zhan annotated fig.1 in the rejection of claim 15), 
the second recess is recessed from a bottom of the first recess (as shown in Zhan annotated fig.1 in the rejection of claim 15, second recess is recessed from a bottom of the first recess), 
the second recess includes a width that is smaller than the width of the first recess (as shown in Zhan annotated fig.1 in the rejection of claim 15, the second recess includes a width that is smaller than the width of the first recess).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Chang locking structure with the Zhan locking structure, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of having a locking structure in order to support and hold the upper shell and the lower shell of the cooking apparatus. MPEP 2143 I (B).  

Claims 1-2, 4, 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bryce et al. (U.S. Pub. No. 2012/0266760 A1) in view of Lubowicki et al. (U.S. Pub. No. 2007/0074629 A1).
Regarding claim 1, Bryce discloses an air fryer (“open-air frying”; Bryce Par.0002, figs.1-16), comprising: 
an air fryer basket (lid 116; Bryce figs.4-5, Par.0035); and 
an air fryer basket accessory (panel 136, Bryce figs.4-5)
Bryce does not explicitly disclose: 
a first plate configured to be supported by the air fryer basket; and 
a second plate rotatably connected to the first plate, the second plate configured to be supported by the air fryer basket.
However, Bryce discloses that the panel 136 of Bryce can include other type of secondary cooking surface such as a waffle iron, as indicated by Bryce Par.0040 [Bryce Par.0040 cited: “…the panel may include some other type of secondary cooking surface, such as a wok, a stockpot, a waffle iron, a Panini iron, etc…”].
Lubowicki teaches a waffle iron (waffle-iron 3, Lubowicki fig.1) comprising:
a first plate (top panel 4, Lubowicki fig.1) configured to be supported by support structures (support 2 comprises bottom plate 9 and stands 14; Lubowicki fig.1); and 
a second plate (bottom panel 5, Lubowicki fig.1) rotatably connected to the first plate (the bottom panel 5 rotatably connected to the top panel 4, as shown in Lubowicki fig.1), the second plate (bottom panel 5, Lubowicki fig.1) configured to be supported by support structures (support 2 comprises bottom plate 9 and stands 14; Lubowicki fig.1).
Because Bryce discloses that the panel 136 of Bryce cooker can include other type of secondary cooking surface such as a waffle iron, as stated above and indicated by Bryce Par.0040. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Bryce panel 136 with the Lubowicki waffle iron 3 so that the Lubowicki waffle iron 3 can be supported by Bryce lid 116. Therefore, the combination of Bryce in view of Lubowicki would meet the limitation a first plate configured to be supported by the air fryer basket; and a second plate rotatably connected to the first plate, the second plate configured to be supported by the air fryer basket.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Bryce panel with the Lubowicki waffle iron, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of cooking food using the first cooking surface and making waffle using the second cooking surface at the same time, as recognized by Bryce [Bryce, Par.0006 & Par.0040]. MPEP 2143 I (B).  

Regarding claim 2, Bryce in view of Lubowicki teaches the apparatus as set forth above, Lubowicki also teaches wherein the air fryer basket accessory (waffle-iron 3, Lubowicki fig.1) further comprises 
a first support (arms 16, 18; Lubowicki figs.2, 5 & Par.0021) extending from at least one of the first plate and the second plate (as shown in Lubowicki figs.2, 5; the arm 16 extending from the top panel 4, and arm 18 extending from the bottom panel 5) [it is noted that the limitation “at least one of the first plate and the second plate” are in alternative form; therefore, only one of these features was given patentable weight during examination], 
the first support (arms 16, 18; Lubowicki figs.2, 5 & Par.0021) being configured to be supported by the air fryer basket (Bryce lid 116, Bryce figs.4-5; as cited and incorporated in the rejection of claim 1, see the rejection of claim 1 above).
Because Bryce discloses that the panel of Bryce cooker can include other type of secondary cooking surface such as a waffle iron, as stated above and indicated by Bryce Par.0040; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Bryce panel with the Lubowicki waffle iron, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of cooking food using the first cooking surface and making waffle using the second cooking surface at the same time, as recognized by Bryce [Bryce, Par.0006 & Par.0040]. MPEP 2143 I (B).  

Regarding claim 4, Bryce in view of Lubowicki teaches the apparatus as set forth above, Lubowicki also teaches wherein the air fryer basket accessory (waffle-iron 3, Lubowicki fig.1) further comprises 
a second support (back pivot 13, Lubowicki fig.1) extending from at least one of the first plate and the second plate (as shown in Lubowicki fig.1, back pivot 13 extending from at least one of the top panel 4 and the bottom panel 5), 
the second support (back pivot 13, Lubowicki fig.1) being configured to be supported by the air fryer basket (Bryce lid 116, Bryce figs.4-5; as cited and incorporated in the rejection of claim 1, see the rejection of claim 1 above), and 
the first support (arms 16, 18; Lubowicki figs.2, 5 & Par.0021) and the second support (back pivot 13, Lubowicki fig.1) extend along a same linear axis (as shown in Lubowicki fig.1, the arms 16, 18 and the back pivot 13 extend along the same liner axis 7).
Because Bryce discloses that the panel of Bryce cooker can include other type of secondary cooking surface such as a waffle iron, as stated above and indicated by Bryce Par.0040; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Bryce panel with the Lubowicki waffle iron, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of cooking food using the first cooking surface and making waffle using the second cooking surface at the same time, as recognized by Bryce [Bryce, Par.0006 & Par.0040]. MPEP 2143 I (B).  

Regarding claim 7, Bryce in view of Lubowicki teaches the apparatus as set forth above, Lubowicki also teaches 
wherein the first support (arms 16, 18; Lubowicki figs.2, 5 & Par.0021) includes: 
a first extension (arm 16, Lubowicki fig.5) extending from the first plate (top panel 4; Lubowicki figs.2, 5); and 
a second extension (arm 18, Lubowicki fig. 5) extending from the second plate (bottom panel 5, Lubowicki fig.5).
Because Bryce discloses that the panel of Bryce cooker can include other type of secondary cooking surface such as a waffle iron, as stated above and indicated by Bryce Par.0040; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Bryce panel with the Lubowicki waffle iron, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of cooking food using the first cooking surface and making waffle using the second cooking surface at the same time, as recognized by Bryce [Bryce, Par.0006 & Par.0040]. MPEP 2143 I (B).  

Regarding claim 8, Bryce in view of Lubowicki teaches the apparatus as set forth above, Lubowicki also teaches 
wherein the air fryer basket accessary (waffle-iron 3, Lubowicki fig.1) comprises a handle (handle 17, Lubowicki fig.5) configured to be fixed to the first extension (arm 16, Lubowicki fig.5) of the first support (arms 16, 18; Lubowicki figs.2, 5 & Par.0021).
Because Bryce discloses that the panel of Bryce cooker can include other type of secondary cooking surface such as a waffle iron, as stated above and indicated by Bryce Par.0040; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Bryce panel with the Lubowicki waffle iron, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of cooking food using the first cooking surface and making waffle using the second cooking surface at the same time, as recognized by Bryce [Bryce, Par.0006 & Par.0040]. MPEP 2143 I (B).  

Regarding claim 10, Bryce in view of Lubowicki teaches the apparatus as set forth above, Lubowicki also teaches wherein the air fryer basket accessory (waffle-iron 3, Lubowicki fig.1) includes first and second configurations (waffle-iron 3 includes the first and second configurations as detailed below), 
in the first configuration, the second plate is located below the first plate (in the first configuration, the bottom panel 5 is located below the top panel 4, as shown in Lubowicki fig.2), and in the second configuration, the first plate is located below the second plate (in the second configuration, the top panel 4 is located below the bottom panel 5 because the waffle-iron 5 is rotatable about the pivot axis 7), 
the handle (handle 17, Lubowicki fig.5) is fixed to the first extension (arm 16, Lubowicki fig.5) and is not fixed to the second extension (handle 17 is not fixed to the arm 18, as shown in Lubowicki fig.5), such that the air fryer basket accessory (waffle-iron 3, fig.1) in the first configuration is opened by the first plate being rotated to the second plate (as shown in Lubowicki fig.5, the waffle-iron 3 in the first configuration is opened by the top panel 4 being rotated to the bottom panel 5), and such that the air fryer basket accessory in the second configuration is not opened (second configuration is when the top panel 4 is located below the bottom panel 5, the waffle-iron 3 is not open).
Because Bryce discloses that the panel of Bryce cooker can include other type of secondary cooking surface such as a waffle iron, as stated above and indicated by Bryce Par.0040; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Bryce panel with the Lubowicki waffle iron, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of cooking food using the first cooking surface and making waffle using the second cooking surface at the same time, as recognized by Bryce [Bryce, Par.0006 & Par.0040]. MPEP 2143 I (B).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bryce et al. (U.S. Pub. No. 2012/0266760 A1) in view of Lubowicki et al. (U.S. Pub. No. 2007/0074629 A1), and further in view of Lu (Pub. No. U.S. 2020/0113380 A1).
Regarding claim 9, Bryce in view of Lubowicki teaches the apparatus as set forth above, but does not teach
wherein the handle is removable from the first extension of the first support.
Lu teaches an air fryer (Lu fig.1)
wherein the handle (handle 30, Lu fig.1) is removable from the first extension (first extension, Lu annotated fig.1 below) of the first support (first support, Lu annotated fig.1 below) [handle 30 is removable as shown in Lu fig.4].

    PNG
    media_image6.png
    490
    731
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the handle of Bryce in view of Lubowicki (see Lubowicki handle) with the Lu handle, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of having the handle to control the rotatability of the waffle iron; additionally, the removable handle as taught by Lu would help the cleaning process easier and make the waffle iron compact. 

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Hu (Pub. No. CN-205072703-U) discloses an air fryer with a rotatable rack supported by an air fryer basket. 
Zhang (U.S. Pub. No. 2019/0208958 A1) discloses an air fryer with a flip function includes a body and an internal cavity installed in a lower interior of the body.
Tsai (U.S. Pub. No. 2019/0246835 A1) discloses an air fryer oven comprising a housing and a rotatable food rack. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761         


/JIMMY CHOU/Primary Examiner, Art Unit 3761